EXECUTION VERSION


AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT


This AMENDMENT NO. 2 TO LOAN AGREEMENT AND SECURITY AGREEMENT (this “Amendment”)
is made as of March 27, 2020, by and among REDFINNOW BORROWER LLC (the
“Borrower”), REDFINNOW PLEDGOR LLC (solely with respect to Sections 3(e) and
3(f) below) (the “Pledgor” and collectively with the Borrower, the “Loan
Parties”), REDFIN CORPORATION (solely with respect to Section 3(f) below),
(“Guarantor”, and together with the Loan Parties, the “Relevant Parties”), the
Lenders (as defined below) party hereto and GOLDMAN SACHS BANK USA, as
Administrative Agent (the “Administrative Agent”), under that certain Loan and
Security Agreement dated as of July 26, 2019, by and among the Borrower, the
Lenders party thereto from time to time (collectively, the “Lenders”) and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.
RECITALS
WHEREAS, the parties hereto wish that certain amendments be made to the Loan
Agreement and the parties hereto have agreed to make such amendments to the Loan
Agreement, on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the continued performance by the Loan
Parties of their respective promises and obligations under the Loan Agreement
and the other Facility Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Pledgor (solely with respect to Sections 3(e) and 3(f) below), the Guarantor
(solely with respect to Section 3(f) below), the Lenders party hereto and the
Administrative Agent hereby agree as follows:
AGREEMENT
1.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Loan Agreement shall be and hereby
is amended as set forth in the changes attached as Exhibit A to this Agreement,
with text marked in blue double underline indicating additions to the Loan
Agreement and with text marked in red strikethrough indicating deletions to the
Loan Agreement.
2.    Effectiveness of this Amendment; Conditions Precedent. The provisions of
this Amendment shall be effective as of the date first written above upon the
satisfaction of the conditions precedent set forth below:
(a)    Loan Documents. The Administrative Agent shall have received fully
executed copies of this Amendment.
(b)    Representations and Warranties. Each representation or warranty by the
Borrowers and their respective Affiliates contained in this Amendment and in the
Loan Agreement as modified hereby or in any other Loan Document shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained herein or therein) as of the date of such Borrower’s
execution and delivery hereof or thereof as though made on and as of such date,
unless any such representation or warranty expressly relates to an earlier date
in which case such representation or warranty shall be true and correct in all
material respects as of such earlier date.









--------------------------------------------------------------------------------




(c)    No Default. No Default or Event of Default shall have occurred and be
continuing.
(d)    Other Documents and Information. The Borrowers shall have delivered to
the Agent such other documents, certificates, resolutions, instruments and
agreements as the Agent deems reasonably necessary in connection with the
transactions contemplated hereby.
3.    Miscellaneous.
(a)    Headings. The various headings of this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.
(b)    Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Amendment.
(c)    Interpretation. No provision of this Amendment shall be construed against
or interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party’s having or being
deemed to have structured, drafted or dictated such provision.
(d)    Complete Agreement; Conflict of Terms. This Amendment constitutes the
complete agreement between the parties with respect to the subject matter
hereof, and supersedes any prior written or oral agreements, writings,
communications or understandings of the parties with respect thereto. In the
event of any inconsistency between the provisions of this Amendment and any
provision of the Loan Agreement, the terms and provisions of this Amendment
shall govern and control.
(e)    Representations, Warranties and Covenants.
(i)    The Borrower hereby represents and warrants that this Amendment and the
Loan Agreement as modified by this Amendment constitute the legal, valid and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally and to general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law) and requirements of reasonableness, good-faith and fair dealing.
(ii)    The Borrower hereby represents and warrants that its execution, delivery
and performance of this Amendment and its performance under the Loan Agreement
as modified by this Amendment, have been duly authorized by all necessary action
and: (i) will not contravene the Borrower’s Governing Documents, (ii) will not
result in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over the Borrower
or any of the Borrower’s properties or assets, (iii) will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under the terms of any indenture, mortgage, deed of trust, deed to secure debt,
loan agreement, management agreement or other agreement or instrument to which
the Borrower is a party or to, which the Borrower’s property or assets is
subject, that could, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect


2

--------------------------------------------------------------------------------




and (iv) except for Liens permitted under the Facility Documents, will not
result in or require the creation or imposition of any Lien upon or with respect
to any of the assets of the Borrower.
(iii)    The Borrower hereby represents and warrants that as of the date hereof,
(a) no event has occurred and is continuing which constitutes an Event of
Default under the Loan Agreement or an event that but for notice or lapse of
time or both would constitute an Event of Default and (b) no change, occurrence,
or development exists that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
(f)    Reaffirmation, Ratification and Acknowledgment; Reservation. Each
Relevant Party on behalf of itself and no other Person hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, and each grant of security interests and liens in favor of the
Administrative Agent, under each Facility Document to which it is a party, (ii)
agrees and acknowledges that such ratification and reaffirmation is not a
condition to the continued effectiveness of such Facility Documents, and (iii)
agrees that neither such ratification and reaffirmation, nor the Administrative
Agent’s or any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from such
Relevant Party with respect to any subsequent modifications to the Loan
Agreement or the other Facility Documents. Each of the Loan Agreement (as
amended hereby) and the other Facility Documents shall remain in full force and
effect and is hereby ratified and confirmed. This Amendment shall constitute a
Facility Document for purposes of the Loan Agreement.
(g)    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS).
(h)    Effect. Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Loan Agreement as modified hereby
and each reference in the other Facility Documents to the Loan Agreement,
“thereunder,” “thereof,” or words of like import shall mean and be a reference
to the Loan Agreement as modified hereby. Except as expressly provided in this
Amendment, all of the terms, conditions and provisions of the Loan Agreement
shall remain the same.
(i)    No Novation or Amendment. Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
(i) limit, impair, constitute a waiver by, or otherwise affect any right, power
or remedy of, the Administrative Agent or any Lender under the Loan Agreement or
any other Facility Document, (ii) constitute a waiver of any provision in the
Loan Agreement or in any of the other Facility Documents or of any Default or
Event of Default that may have occurred and be continuing or (iii) alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Agreement or in any of the other
Facility Documents, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.
(j)    Lender and Administrative Agent Representations. Each of the Lender and
the Administrative Agent hereby represents and warrants that it has the full
power and authority to enter into and perform its obligations under this
Amendment, has duly authorized the execution, delivery and performance of this
Amendment and has duly executed and delivered this Amendment.


3

--------------------------------------------------------------------------------




*****




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
            
BORROWER:

REDFINNOW BORROWER LLC, a
Delaware limited liability company
By: /s/ Chris Nielsen
Name: Chris Nielsen
Title: Authorized Signatory


Signature Page to Amendment No. 2 to Loan and Security Agreement

--------------------------------------------------------------------------------




PLEDGOR:

REDFINNOW PLEDGOR LLC, a
Delaware limited liability company
By: /s/ Chris Nielsen
Name: Chris Nielsen
Title: Authorized Signatory
GUARANTOR:

REDFIN CORPORATION, a Delaware corporation
By: /s/ Chris Nielsen
Name: Chris Nielsen
Title: Chief Financial Officer








Signature Page to Amendment No. 2 to Loan and Security Agreement

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as Lender and Administrative Agent




By:    /s/ Bryan Holt
Name: Bryan Holt
Title: Authorized Person


Signature Page to Amendment No. 2 to Loan and Security Agreement

--------------------------------------------------------------------------------







EXHIBIT A
Changes to Loan Agreement

[Please see attached.]





--------------------------------------------------------------------------------






Section 1.Definitions. As used herein, the following terms shall have the
following meanings.
“Advance Confirmation” shall have the meaning set forth in Section 2(f)(iv).
“Pricing Margin” shall, with respect to any Advance, have the meaning set forth
(i) in the Pricing Side Letter or (ii) if different, in the Advance Confirmation
relating to such Advance.
Section 2.Facility.
(a)    Conditions Precedent to Each Advance.
(v)     Advance Request. (1) The Borrower shall have delivered to the
Administrative Agent (a) an Advance Request with respect to such Advance and
(b) an Asset Schedule with respect to such Advance, in each case in accordance
with the procedures set forth in Section 2(f) (including all deliverables
required to be included therewith as specified in Section 2(f)), and (2) the
Borrower shall have confirmed in writing (which may be via email) its agreement
to the Pricing Margin specified in the related Advance Confirmation;
(b)    Initiation.
(ii)     Each (A) Advance Request shall be delivered to the Administrative Agent
and Diligence Agent at least five (5) Business Days prior to the requested
Funding Date (or such other date as is mutually agreed to in writing by the
Borrower and the Administrative Agent) and shall include a Property Valuation
Report with respect to each Property identified in such Advance Request and (B)
Advance Confirmation shall be delivered or issued by the Administrative Agent no
later than 11:00 a.m. (New York time) on the requested Funding Date for such
Advance
(iv)    With respect to any Advance, subject to the satisfaction or waiver by
the Administrative Agent on behalf of the Lenders of the conditions set forth in
Section 2(e), the Administrative Agent, on behalf of the Lenders, shall confirm
(which the terms of the proposed Advance prior to the requested Funding Date and
such confirmation by the Administrative Agent of the proposed Advance shall be
deemed to be the Administrative Agent’s and the Lenders’ acceptance of the terms
of the proposed Advance set forth in the applicable Advance Request, including
the Pricing Margin set forth in any Advance Confirmation (as defined below).
Such confirmation may be(i) be in writing, including via email or(each such
confirmation, an “Advance Confirmation”) or (ii) evidenced by the applicable
Lender’s funding (if any) of the proposed Advance, which funding, in either
case, shall be deemed to be such Lender’s and the Administrative Agent’s
(A) confirmation of the terms of the proposed Advance set forth in the
applicable Advance Request and (B) waiver of the representations and warranties
contained in Schedule 1 with respect to the applicable Property described in the
related Advance Request, solely to the extent Appendix II attached to the
applicable Advance Request expressly requests such waiver and identifies the
specific representations and warranties with respect to which such waiver
applies) the terms of the proposed Advance prior to the requested Funding Date
and such





--------------------------------------------------------------------------------




confirmation by the Administrative Agent of the proposed Advance shall be deemed
to be the Administrative Agent’s and the Lenders’ acceptance of the terms of the
proposed Advance set forth in the applicable Advance Request;. In the case of
any Advance Confirmation, such Advance Confirmation shall specify the Pricing
Margin applicable to such Advance; provided that if no Pricing Margin is so
specified, the Pricing Margin shall be as specified in clause (i) of the
definition of “Pricing Margin”);
(v)    Lenders’ approval of the funding of an Advance shall be evidenced only by
the Administrative Agent’s confirmation pursuant to this Section 2(f) of such
Advance. For the avoidance of doubt, the Lenders shall not (A) be deemed to have
approved a Property or Advance Request by virtue of any other agreement with
respect to such Property or Advance Request, or (B) be obligated to make an
Advance notwithstanding an Advance Request executed by the Borrower unless and
until (x) all applicable conditions precedent in Section 2(e) have been
satisfied or waived by the Administrative Agent on behalf of the Lenders and (y)
the Borrower shall have responded in writing (which may be via email) to confirm
its acceptance the Pricing Margin specified in any Advance Confirmation


(vi)    Each (A) Advance Request and (B) Advance Confirmation, together with
this Agreement, shall be conclusive evidence of the terms of the Advance covered
thereby. If terms in an Advance Request are inconsistent with terms in this
Agreement with respect to a particular Advance and the Administrative Agent has
confirmed such Advance or the Lenders have made such Advance in accordance with
the terms of this Agreement, the Advance Request shall control notwithstanding
any such inconsistent terms in this Agreement; provided that notwithstanding
anything to the contrary contained herein, any representation or warranty with
respect to a Financed Property shall only be waived to the extent expressly set
forth in the related Advance Request; and









